 

Professional employee Contract

 

I. Parties

 

The parties to this Professional Employee Contract (the “Agreement”) are
Investment Evolution Global Corporation, a Delaware corporation (“IEGC”), and
Paul Mathieson, an individual (“Professional Employee”).

 

II. Recitals

 

IEGC desires to form and nationally expand Investment Evolution Corporation, dba
Mr. Amazing Loans chartered commercial Consumer Installment Loan Company (the
“Consumer Installment Loan Company”) and IEGC desires to hire Professional
Employee to assist IEGC in forming the Consumer Installment Loan Company and
also conducting services on IEGC’s behalf for IEG Holdings Limited.

 

IEGC shall designate certain individuals to serve as organizers of the Consumer
Installment Loan Company (“Organizers”).

 

Professional Employee possesses experience and talents in the management field
that will be useful to the Consumer Installment Loan Company in the conduct of
its Consumer Installment Loan Companying enterprise (the “Business”).

 

III. Terms of Agreement

 

A. Engagement. Upon the terms and conditions set forth in this Agreement, the
Consumer Installment Loan Company engages Professional Employee and Professional
Employee agrees to provide services to IEGC and IEC Consumer Installment Loan
Company as described herein.

 

B. Duties of Professional Employee/Minimum Professional Qualification
Professional Employee agrees to provide regulatory and management consulting
services (“Consulting Services”) as requested by IEGC and to the satisfaction of
IEGC. In addition IEGC provides services to IEG Holdings Limited (its Australian
parent company) under a formal agreement. The Professional Employee agrees to
assist in the provision of these services as per this agreement. Professional
Employee agrees to devote such time as is reasonably required for the
performance of the Consulting Services the hiring and compensation of Consumer
Installment Loan Company personnel as requested by IEGC, (vi) interaction with
third party service providers and vendors (such as data processors and insurers)
and, (vii) as requested by IEGC, other activities that are designed to assist
the Consumer Installment Loan Company in commencing business as soon as
possible. The parties agree that all Consulting Services shall be performed
solely and exclusively by Consultant and Professional Employee. Consultant and
Professional Employee will communicate with IEGC, and if and when designated by
IEGC, the Organizers or the proposed Board of Directors of the Consumer
Installment Loan Company, as frequently as is necessary verbally, in person, by
e-mail, by mail, and/or by telephone to the satisfaction of IEGC concerning the
progress of the Consumer Installment Loan Company’s and IEGC’s regulatory
applications and any other material matter concerning IEGC or the organization
or Business of the Consumer Installment Loan Company. Consultant and
Professional Employee will perform such other duties reasonably related to the
foregoing duties as are assigned to Consultant and Professional Employee by IEGC
or, if and when designated by IEGC, the Organizers or the proposed Board of
Directors of the Consumer Installment Loan Company. Consultant and Professional
Employee agrees that, to the best of his ability and experience, he will at all
times loyally and conscientiously perform all of the duties and obligations
either expressly or implicitly required of him by the terms of this Agreement.
Consultant and Professional Employee will perform the Consulting Services with
reasonable diligence, in a professional and workmanlike manner, consistent with
the generally accepted standards in the industry, and in compliance with all
applicable laws, rules, and regulations.

 



 

 

 

C. Commencement Date. The term of this Agreement shall commence as of 22
February 2012 (“Commencement Date”) and shall continue for a period or not less
than Three (3) months and shall renew automatically every Sixty (60) days unless
written notice of termination is provided 10 days prior to the automatic renewal
date. The parties agree that Consultant and Professional Employee shall commence
work under this Agreement on the Commencement Date.

 

D. Compensation. IEGC shall pay Consultant and Professional Employee a monthly
consulting fee of $83,333.33 US$ for Consulting Services performed pursuant to
this Agreement of 22 February 2012. Fees shall be prorated on a daily basis for
the first month based on the Commencement Date and any other month in which
Consultant and Professional Employee’s consulting fee changes pursuant to this
Agreement. All fees are subject to termination as described in Section III.G of
this Agreement. Consultant and Professional Employee shall also receive
reimbursement for all reasonable and customary expenses incurred for the benefit
of the Consumer Installment Loan Company, including but not limited to travel
expenses, hotel expenses, and entertainment expenses.

 

E. Time. Consultant and Professional Employee shall be required to devote such
time as is necessary to the performance of the Consulting Services.

 

F. Ownership of Efforts and Records. IEGC shall own the results of and the
programs, materials, and ideas generated through Consultant and Professional
Employee’s efforts undertaken pursuant to this Agreement, and such results,
programs, materials, and ideas shall be deemed to be “work for hire” without any
further consideration paid to Professional Employee. All records of the Consumer
Installment Loan Company’s regulatory applications and related documents,
accounts of possible customers, and any other records and books relating in any
manner whatsoever to the possible customers of the Consumer Installment Loan
Company, whether prepared by Professional Employee or otherwise coming into his
possession, shall be the exclusive property of Consumer Installment Loan Company
regardless of who actually created or originated the original book or record.
All such books and records shall be immediately returned to the Consumer
Installment Loan Company by Professional Employee upon the termination of this
Agreement.

 



- 2 -

 

 

G. Confidential Information. Without the prior written permission of IEGC in
each case, Professional Employee shall not publish, disclose, or make available
to any other person or to any firm, organization, association, or other
for-profit or non-profit enterprise, either prior to or during the term, or
after the termination, of this Agreement, any information, data, processes,
procedures, methods, documentation, records, drawings, designs, specifications,
test results, evaluations, and know-how, in any form and whether or not marked
or labeled as being confidential or proprietary, that (i) Professional Employee
may obtain or create due to Professional Employee’s relationship with IEGC or
the Consumer Installment Loan Company and (ii) relates to (a) IEGC’s or the
Consumer Installment Loan Company’s regulatory applications and related
documents, (b) the business of IEGC, (c) the Business of the Consumer
Installment Loan Company, or (d) the business of any actual or possible
customer, service provider, or vendor of either of them (“Confidential
Information”); provided, however, Professional Employee may use Confidential
Information for the benefit of IEGC or the Consumer Installment Loan Company in
connection with providing Consulting Services under this Agreement. Consultant
and Professional Employee shall take reasonable measures to protect Confidential
Information from unauthorized access, use and disclosure. Prior to or at the
termination of this Agreement, Professional Employee shall return all documents,
files, notes, writings, and other tangible evidence of Confidential Information
to IEGC or the Consumer Installment Loan Company, as the case may be.

 

H. Miscellaneous.

 

I. Assignment and Modification. This Agreement and the rights and duties
hereunder may not be assigned by any party hereto without the prior written
consent of the other and the parties expressly agree that any attempt to assign
the rights of any party hereunder without such consent will be null and void.

 

2. Further Assurance. From time to time each party will execute and deliver such
further instruments and will take such other action as any other party
reasonably may request in order to discharge and perform their obligations and
agreements hereunder.

 

3. Form of Documents. All instruments, certificates, and other documents to be
executed and delivered under this Agreement by any party to the other party
shall be in a form satisfactory to the other party.

 

4. Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, the successors and assigns of the parties.

 

5. Entire Agreement. Except as provided herein, this Agreement is the entire
agreement between the parties, and hereby supercedes any and all prior written
or oral negotiations, and representations, understandings, or agreements between
the parties.

 



- 3 -

 

 

6. Governing Law. This Agreement shall be construed in accordance with Nevada
law without regard for conflicts of laws principles.

 

7. Executed Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute a single agreement and each
of which shall be an original for all purposes.

 

8. Section Headings. The various section headings are inserted for convenience
of reference only, and shall not affect the meaning or interpretation of this
Agreement or any section thereof.

 

9. Calendar Days; Close of Business. Unless the context otherwise requires, all
periods terminating on a given day, period of days, or date shall terminate on
the close of business on that day or date and references to “days” shall refer
to calendar days.

 

10. Notices. All notices, requests, and other communications to any party
hereunder shall be in writing (including electronic mail (“e-mail”)
transmission) and shall be given:

 

If to IEGC, to:

Investment Evolution Global Corporation

P.O. 30698

Las Vegas, Nevada 89173

(702)227-5626

 

or such other address as such party may hereafter specify for this purpose by
notice to the other party hereto. All such notices, requests, and other
communications shall be deemed effective on the date sent.

 

11. Severability. In the event that any of the provisions, or portions thereof,
of this Agreement are held to be unenforceable or invalid by any court of
competent jurisdiction, the validity and enforceability of the remaining
provisions or portions thereof, shall not be affected thereby.

 

12. Arbitration. Any controversy or claim arising out of or relating to this
Consulting Agreement or the breach thereof, shall be settled by arbitration in
the County of Clark, State of Nevada, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, and a judgment upon
the award rendered may be entered is any court having jurisdiction thereof.

 

I. When Agreement Effective. This Agreement becomes effective as of the
Commencement Date.

 



- 4 -

 

 

  INVESTMENT EVOLUTION CORPORATION         By: /s/ Carla Cholewinski     Carla
Cholewinski         EMPLOYEE       /s/ Paul Mathieson   Paul Mathieson

 



- 5 -

 

